DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed April 29, 2022 concerning the previous prior art rejections have been fully considered and are persuasive. However, after further search and consideration, new grounds of rejection are made in view of a newly discovered prior art reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0257257 A1 to Grant et al. (hereinafter “Grant”) in view of US 2011/0077557 A1 to Wing et al. (hereinafter “Wing”).
	Regarding Claims 16-18, Grant teaches a system for performing an ophthalmic procedure on an eye including a lens and a retina, the eye having an optical path from the lens to the retina, the system comprising: 
a laser (see laser unit 12 and/or laser beam 18 in FIG. 1); 
a data processing unit (computer/comparator 16 in FIG. 1) operable to: 
receive an image of at least a portion of the eye (see e.g. “the imaging beam 22 is used to create three dimensional images of selected tissues within the eye 20. As indicated in FIG. 1, these images are then passed to the computer/comparator 16 for use by the computer/comparator 16 in controlling the laser unit 12” in Para. 23); 
determine at least one keep out zone based on the image, the at least one keep out zone including the retina (see “can also better identify the position and size of floaters with respect delicate ocular structures such as the lens and retina. Accurate images using the image techniques described herein can be used to define non-treatment safety zones to protect the lens, posterior lens capsule, retina, etc” in Para. 34); 
identify at least one undesirable feature based on the image (see e.g. “floaters” and “this computer program can include information about the location and dimensions of the targeted tissue 38''' requiring emulsification” in Para. 31; also see “Updated images from the detector 14 (FIG. 5) can be used to track the moving floaters and/or the projected floaters/fragments. Closed loop operation may be used to position the focal point on or adjacent to the floaters/fragments as the floaters/fragments move” which is also in Para. 31); 
select an undesirable feature of the at least one undesirable feature for removal (see Para. 31 generally), at least a portion of the undesirable feature residing outside of the at least one keep out zone (see “can also better identify the position and size of floaters with respect delicate ocular structures such as the lens and retina. Accurate images using the image techniques described herein can be used to define non-treatment safety zones to protect the lens, posterior lens capsule, retina, etc” in Para. 34); 
a control unit (see e.g. “the focal spot of the laser beam is guided using closed loop feedback by the computer program” in Para. 12; the “control unit” here is embodied as at least part of laser unit 12 in the reference) coupled with the laser and the data processing unit (see FIGS. 1 and 5), the control unit operable to control the laser to perform laser removal of the at least the portion of the undesirable feature (see e.g. “a computer program defines a focal spot path through the targeted tissue in the vitreous cavity” in Para. 12) without targeting any portion of the at least one keep out zone (see “can also better identify the position and size of floaters with respect delicate ocular structures such as the lens and retina. Accurate images using the image techniques described herein can be used to define non-treatment safety zones to protect the lens, posterior lens capsule, retina, etc” in Para. 34).

It is unclear from Grant’s disclosure in Para. 34 whether the user is capable of changing the size of the keep-out/non-treatment zone(s). However, another reference, Wing, teaches a therapy device in which the user can define the size(s) of non-treatment zone(s) (see Paras. 132 and 290). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Grant to allow the user to change the size of the keep-out zone, as taught by Wing, because doing so would predictably and advantageously allow the system to be adapted to the particular needs of each individual patient. Furthermore, concerning the limitation “wherein allowing the user to change the size of the keep out zone comprises preventing the user from resizing the keep out zone such that the keep out zone is smaller than the retina,” it is noted that Grant teaches in Para. 34 that the retina is one of the desired safety non-treatment zones, and thus it would intuitively follow to constrain the user’s size selection to prevent treating the retina; one skilled in the art would easily understand how to program a device to allow some amount of user customization of the non-treatment zone size/area within some constraints (e.g. minimum and maximum sizes). 

Regarding Claim 19, see e.g. “Updated images from the detector 14 (FIG. 5) can be used to track the moving floaters and/or the projected floaters/fragments. Closed loop operation may be used to position the focal point on or adjacent to the floaters/fragments as the floaters/fragments move” in Para. 31.

Regarding Claim 20, see detector 14 in e.g. FIG. 1 and described in e.g. Para. 23.

Claims 16-20 are also rejected under 35 U.S.C. 103 as being unpatentable over Grant in view of Wing in view of US 2016/0074214 A1 to Palanker et al. (hereinafter “Palanker”).
Regarding Claims 16-18, Grant teaches a system for performing an ophthalmic procedure on an eye including a lens and a retina, the eye having an optical path from the lens to the retina, the system comprising: 
a laser (see laser unit 12 and/or laser beam 18 in FIG. 1); 
a data processing unit (computer/comparator 16 in FIG. 1) operable to: 
receive an image of at least a portion of the eye (see e.g. “the imaging beam 22 is used to create three dimensional images of selected tissues within the eye 20. As indicated in FIG. 1, these images are then passed to the computer/comparator 16 for use by the computer/comparator 16 in controlling the laser unit 12” in Para. 23); 
determine at least one keep out zone based on the image, the at least one keep out zone including the retina (see “can also better identify the position and size of floaters with respect delicate ocular structures such as the lens and retina. Accurate images using the image techniques described herein can be used to define non-treatment safety zones to protect the lens, posterior lens capsule, retina, etc” in Para. 34); 
identify at least one undesirable feature based on the image (see e.g. “floaters” and “this computer program can include information about the location and dimensions of the targeted tissue 38''' requiring emulsification” in Para. 31; also see “Updated images from the detector 14 (FIG. 5) can be used to track the moving floaters and/or the projected floaters/fragments. Closed loop operation may be used to position the focal point on or adjacent to the floaters/fragments as the floaters/fragments move” which is also in Para. 31); 
select an undesirable feature of the at least one undesirable feature for removal (see Para. 31 generally), at least a portion of the undesirable feature residing outside of the at least one keep out zone (see “can also better identify the position and size of floaters with respect delicate ocular structures such as the lens and retina. Accurate images using the image techniques described herein can be used to define non-treatment safety zones to protect the lens, posterior lens capsule, retina, etc” in Para. 34); 
a control unit (see e.g. “the focal spot of the laser beam is guided using closed loop feedback by the computer program” in Para. 12; the “control unit” here is embodied as at least part of laser unit 12 in the reference) coupled with the laser and the data processing unit (see FIGS. 1 and 5), the control unit operable to control the laser to perform laser removal of the at least the portion of the undesirable feature (see e.g. “a computer program defines a focal spot path through the targeted tissue in the vitreous cavity” in Para. 12) without targeting any portion of the at least one keep out zone (see “can also better identify the position and size of floaters with respect delicate ocular structures such as the lens and retina. Accurate images using the image techniques described herein can be used to define non-treatment safety zones to protect the lens, posterior lens capsule, retina, etc” in Para. 34).


It is unclear from Grant’s disclosure in Para. 34 whether the user is capable of changing the size of the keep-out/non-treatment zone(s). However, another reference, Wing, teaches a therapy device in which the user can define the size(s) of non-treatment zone(s) (see Paras. 132 and 290). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Grant to allow the user to change the size of the keep-out zone, as taught by Wing, because doing so would predictably and advantageously allow the system to be adapted to the particular needs of each individual patient. Furthermore, concerning the limitation “wherein allowing the user to change the size of the keep out zone comprises preventing the user from resizing the keep out zone such that the keep out zone is smaller than the retina,” it is noted that Grant teaches in Para. 34 that the retina is one of the desired safety non-treatment zones, and thus it would intuitively follow to constrain the user’s size selection to prevent treating the retina; one skilled in the art would easily understand how to program a device to allow some amount of user customization of the non-treatment zone size/area within some constraints (e.g. minimum and maximum sizes). 
Furthermore, it is admittedly unclear whether Grant’s initial target data (i.e. initial identification) for the floater(s) is obtained from image data (although it seems clear that this would be possible in Grant since it is taught that the image data can be used for tracking the floaters – also see e.g. “To achieve the accuracy necessary for the procedures described herein, the treatment/emulsification of tissue is performed by a computer-controlled laser, wherein the control reference is preferably provided by an imaging detector using a technique such as Optical Coherence Tomography (OCT)” in Para. 10 of Grant). Nevertheless, in the interest of being thorough, Palanker teaches an analogous laser treatment of floaters including an imaging device for providing the initial identification of floater location/position data for controlling the laser (see the abstract of Palanker: “…  The system also includes one or more controllers programmed to automatically scan tissues of the patient's eye with the imaging assembly; identify one or more boundaries of the one or more floaters based at least in part on the image data; iii. identify one or more treatment regions based upon the boundaries; and operate the optical scanning system with the pulsed laser to produce a treatment beam directed in a pattern based on the one or more treatment regions”). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Grant to have the controller identify and select the target area based on initial image data, as taught by Palanker, because this would advantageously allow the initial target(s) to be set automatically and with the accuracy and precision of computer control. 

Regarding Claim 19, see e.g. “Updated images from the detector 14 (FIG. 5) can be used to track the moving floaters and/or the projected floaters/fragments. Closed loop operation may be used to position the focal point on or adjacent to the floaters/fragments as the floaters/fragments move” in Para. 31.

Regarding Claim 20, see detector 14 in e.g. FIG. 1 and described in e.g. Para. 23.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mordaunt ‘782: generally pertinent, see title, abstract and FIG. 1;
Palanker ‘214: generally pertinent, see abstract;
Schuele ‘003: generally pertinent, see Paras. 1-5 and 106-107.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792